Title: Notice for Rental of Mill Seat, 18 June 1793
From: Jefferson, Thomas
To: 


To be rented
A Mill seat, near Charlottesville, in Albemarle county Virginia, at the head of the navigation of the Rivanna river, being the North branch of James river. The water for the mill is taken out of the river about three quarters of a mile above the seat of the mill house, where a natural ledge of rocks crosses the river, and requires only two or three sluices, of a few feet wide, to be filled with loose stones, to turn any proportion of the river through the canal. The fall of water is 20 feet, or perhaps a few inches more. The country round about is very healthy, fertile, and producing a wheat of the best quality, weighing from 60. to 63.lb. The common price of it is from 5/ to 6/3 the bushel Pensylvania currency. There is not a single merchant mill on that river, nor within many miles of it. It is about 70. miles from Richmond, to which there is batteau navigation, except in the dry parts of the year, and good roads leading to the same place.
There was formerly a toll mill at the place, which has been discontinued in order to enlarge and lengthen the canal so as to do without a dam. The canal will accordingly be finished this summer, and the seat will be rented then for 1500. bushels of Indian corn a year, worth there generally a quarter of a Dollar the bushel. The former mill brought in about two thirds of that quantity in toll, and a pair of stones appropriated to grind for the neighbors now since the increase of population, it is supposed would pay the whole rent. The millhouse and works may be built either by the owner, or tenant, as shall be desired, proper allowances being made to the builder, and a lease of almost any length may be had.

Th: Jefferson


June 18. 1793.

